   Case 5:18-cv-02029-GW-SHK Document 30 Filed 03/14/19 Page 1 of 1 Page ID #:81


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          EDCV 18-2029-GW(SHKx)                                         Date      March 14, 2019
 Title             James Rutherford v. Kafe Royale, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                         Katie E. Thibodeaux
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                       Osman M. Taher                                         Elizabeth A. Han
 PROCEEDINGS:                 TELEPHONIC ORDER TO SHOW CAUSE RE SETTLEMENT


Counsel advise the Court settlement is being finalized. The Court continues the hearing to April 25,
2019 at 8:30 a.m., with a dismissal or a joint report to be filed by noon on April 23, 2019.




                                                                                                   :    01
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
